JS 44 (Rev. 10/20)           6:20-cv-00423-JFH Document 1 Filed inSHEET
                                                CIVIL COVER        ED/OK on 11/19/20 Page 1 of 1
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                          DEFENDANTS
                                                                                                           Jeffrey Lowe, Lauren Lowe, Greater Wynnewood Exotic
          United States of America
                                                                                                           Animal Park, LLC, and Tiger King, LLC
    (b)   County of Residence of First Listed Plaintiff                                                    County of Residence of First Listed Defendant Love
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                           NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                      THE TRACT OF LAND INVOLVED.

    (c)   Attorneys (Firm Name, Address, and Telephone Number)                                              Attorneys (If Known)                           20-cv-423-JFH
      Mary Hollingsworth and Briena L. Strippoli
      U.S. Department of Justice/ENRD                                                                      Daniel Card and James M. Wirth
      P.O. Box 7611, Ben Franklin Station
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                       III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                        (For Diversity Cases Only)                                           and One Box for Defendant)
✖   1   U.S. Government                  3   Federal Question                                                                    PTF          DEF                                              PTF      DEF
          Plaintiff                            (U.S. Government Not a Party)                      Citizen of This State            1            1           Incorporated or Principal Place         4     4
                                                                                                                                                              of Business In This State

    2   U.S. Government                  4   Diversity                                            Citizen of Another State            2              2      Incorporated and Principal Place             5        5
          Defendant                            (Indicate Citizenship of Parties in Item III)                                                                  of Business In Another State

                                                                                                  Citizen or Subject of a             3              3      Foreign Nation                               6        6
                                                                                                    Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                     Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                TORTS                            FORFEITURE/PENALTY                          BANKRUPTCY                                OTHER STATUTES
    110 Insurance                       PERSONAL INJURY              PERSONAL INJURY                 625 Drug Related Seizure             422 Appeal 28 USC 158                         375 False Claims Act
    120 Marine                          310 Airplane                365 Personal Injury -                of Property 21 USC 881           423 Withdrawal                                376 Qui Tam (31 USC
    130 Miller Act                      315 Airplane Product            Product Liability            690 Other                                28 USC 157                                    3729(a))
    140 Negotiable Instrument                Liability              367 Health Care/                                                                                                    400 State Reapportionment
    150 Recovery of Overpayment         320 Assault, Libel &            Pharmaceutical                                                    PROPERTY RIGHTS                               410 Antitrust
        & Enforcement of Judgment            Slander                    Personal Injury                                                    820 Copyrights                               430 Banks and Banking
    151 Medicare Act                    330 Federal Employers’          Product Liability                                                  830 Patent                                   450 Commerce
    152 Recovery of Defaulted                Liability              368 Asbestos Personal                                                  835 Patent - Abbreviated                     460 Deportation
         Student Loans                  340 Marine                      Injury Product                                                         New Drug Application                     470 Racketeer Influenced and
         (Excludes Veterans)            345 Marine Product              Liability                                                          840 Trademark                                    Corrupt Organizations
    153 Recovery of Overpayment              Liability             PERSONAL PROPERTY                          LABOR                        880 Defend Trade Secrets                     480 Consumer Credit
        of Veteran’s Benefits           350 Motor Vehicle           370 Other Fraud                  710 Fair Labor Standards                  Act of 2016                                  (15 USC 1681 or 1692)
    160 Stockholders’ Suits             355 Motor Vehicle           371 Truth in Lending                 Act                                                                            485 Telephone Consumer
    190 Other Contract                      Product Liability       380 Other Personal               720 Labor/Management                 SOCIAL SECURITY                                   Protection Act
    195 Contract Product Liability      360 Other Personal              Property Damage                  Relations                        861 HIA (1395ff)                              490 Cable/Sat TV
    196 Franchise                           Injury                  385 Property Damage              740 Railway Labor Act                862 Black Lung (923)                          850 Securities/Commodities/
                                        362 Personal Injury -           Product Liability            751 Family and Medical               863 DIWC/DIWW (405(g))                            Exchange
                                            Medical Malpractice                                          Leave Act                        864 SSID Title XVI                            890 Other Statutory Actions
        REAL PROPERTY                     CIVIL RIGHTS             PRISONER PETITIONS                790 Other Labor Litigation           865 RSI (405(g))                              891 Agricultural Acts
    210 Land Condemnation               440 Other Civil Rights      Habeas Corpus:                   791 Employee Retirement                                                        ✖   893 Environmental Matters
    220 Foreclosure                     441 Voting                  463 Alien Detainee                   Income Security Act              FEDERAL TAX SUITS                             895 Freedom of Information
    230 Rent Lease & Ejectment          442 Employment              510 Motions to Vacate                                                 870 Taxes (U.S. Plaintiff                         Act
    240 Torts to Land                   443 Housing/                    Sentence                                                              or Defendant)                             896 Arbitration
    245 Tort Product Liability              Accommodations          530 General                                                           871 IRS—Third Party                           899 Administrative Procedure
    290 All Other Real Property         445 Amer. w/Disabilities -  535 Death Penalty                    IMMIGRATION                           26 USC 7609                                  Act/Review or Appeal of
                                            Employment              Other:                           462 Naturalization Application                                                         Agency Decision
                                        446 Amer. w/Disabilities -  540 Mandamus & Other             465 Other Immigration                                                              950 Constitutionality of
                                            Other                   550 Civil Rights                     Actions                                                                            State Statutes
                                        448 Education               555 Prison Condition
                                                                    560 Civil Detainee -
                                                                        Conditions of
                                                                        Confinement
V. ORIGIN (Place an “X” in One Box Only)
✖   1 Original             2 Removed from                     3     Remanded from               4 Reinstated or             5 Transferred from      6 Multidistrict                             8 Multidistrict
      Proceeding             State Court                            Appellate Court               Reopened                    Another District          Litigation -                              Litigation -
                                                                                                                              (specify)                 Transfer                                  Direct File
                                         Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                         16 U.S.C. 1531, et seq. (Endangered Species Act) and 7 U.S.C. 2131, et seq. (Animal Welfare Act)
VI. CAUSE OF ACTION                      Brief description of cause:
                                         Civil enforcement action against Defendants for unlawful "take" and exhibiting without a license
VII. REQUESTED IN                             CHECK IF THIS IS A CLASS ACTION                        DEMAND $                                         CHECK YES only if demanded in complaint:
     COMPLAINT:                               UNDER RULE 23, F.R.Cv.P.                                                                                JURY DEMAND:                          Yes         No
VIII. RELATED CASE(S)
                                             (See instructions):
      IF ANY                                                         JUDGE                                                                DOCKET NUMBER
DATE                                                                   SIGNATURE OF ATTORNEY OF RECORD
                                                                                                                                           Digitally signed by Mary Hollingsworth
Nov 19, 2020                                                            Mary Hollingsworth                                                 Date: 2020.11.19 10:34:42 -07'00'


FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                    APPLYING IFP                                    JUDGE                                         MAG. JUDGE
